Exhibit 10.1
 
 
 
 
 
 
 
 
 
 
 

 
BRIDGE LOAN AGREEMENT
 
DATED AS OF MARCH 15, 2012
 
BY AND AMONG
 
HINES GLOBAL REIT PROPERTIES LP,
AS BORROWER,
 
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,
 
THE LENDERS REFERENCED HEREIN,
 
AND
 
J.P. MORGAN SECURITIES LLC
AS SOLE BOOKRUNNER AND SOLE LEAD ARRANGER
 


 


 


 


 



 HOU:0007002/04503:1584378v4
 
 
 
 

TABLE OF CONTENTS
 
 
 
Article I DEFINED TERMS

 
 
1.01
Definitions.
 

 
 
Article II CONDITIONS TO DISBURSEMENTS

 
 
2.01
Right to Loans.
 

 
2.02
Conditions to Closing.
 

 
 
Article III LOAN TERMS

 
 
3.01
Advances.
 

 
3.02
Interest Elections.
 

 
3.03
Repayment of Loans; Evidence of Debt.
 

 
3.04
Prepayment of Loans.
 

 
3.05
Fees.
 

 
3.06
Interest.
 

 
3.07
Alternate Rate of Interest.
 

 
3.08
Increased Costs.
 

 
3.09
Break Funding Payments.
 

 
3.10
Taxes.
 

 
3.11
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 

 
3.12
Mitigation Obligations; Replacement of Lenders.
 

 
 
Article IV GENERAL COVENANTS

 
 
4.01
Operations of Borrower.
 

 
4.02
Government Regulation.
 

 
4.03
Financial Information and Other Deliveries.
 

 
4.04
ERISA.
 

 
4.05
Environmental.
 

 
4.06
Restrictive Agreements.
 

 
4.07
Collateral Options.
 

 
4.08
Negative Pledge.
 

 
4.09
Proceeds.
 

 
 
Article V REPRESENTATIONS AND WARRANTIES

 
 
5.01
Representations and Warranties.
 

 
 
Article VI DEFAULTS

 
 
6.01
Defaults.
 

 
 
Article VII ACCELERATION AND REMEDIES

 
 
7.01
Acceleration.
 

 
7.02
Curing of Defaults.
 

 
 
Article VIII THE ADMINISTRATIVE AGENT

 
 
8.01
Appointment.
 

 
8.02
Capacity as Lender.
 

 
8.03
Duties and Obligations.
 

 
8.04
Reliance.
 

 
8.05
Sub-Agents.
 

 
8.06
Resignation.
 

 
8.07
Independent Credit Analysis.
 

 
8.08
Lender Enforcement Actions.
 

 
8.09
Lender Reply Period.
 

 
8.10
Defaulting Lender.
 

 
8.11
Borrower’s Rights.
 

 
 
Article IX MISCELLANEOUS

 
 
9.01
Notices.
 

 
9.02
Waivers; Amendments.
 

 
9.03
Expenses; Indemnity; Damage Waiver.
 

 
9.04
Successors and Assigns.
 

 
9.05
Survival.
 

 
9.06
Counterparts; Integration; Effectiveness.
 

 
9.07
Severability.
 

 
9.08
Right of Setoff.
 

 
9.09
Governing Law; Jurisdiction; Consent to Service of Process.
 

 
9.10
WAIVER OF JURY TRIAL.
 

 
9.11
Headings.
 

 
9.12
Confidentiality.
 

 
9.13
Interest Rate Limitation.
 

 
9.14
USA Patriot Act.
 

 
9.15
Administrative Agent Approvals.
 

 
9.16
Replacement Documentation.
 

 
9.17
Swap Agreements.
 


 


 HOU:0007002/04503:1584378v4
 
 
 
 

EXHIBITS


Schedule 1.01                                --           Lenders
Schedule 1.02                                --           Mandatory Cost Formula
Exhibit A                      --           Legal Description
Exhibit B                      --           Promissory Note
Exhibit C                      --           Assignment and Assumption
Exhibit D-1                      --           Form of U.S. Tax Certificate (for
Non-U.S. [Lenders][Participants] That Are Not Partnerships)
Exhibit D-2                      --           Form of U.S. Tax Certificate (for
Non-U.S. [Lenders][Participants] That Are Partnerships)



 


 HOU:0007002/04503:1584378v4
 
 
 
 

BRIDGE LOAN AGREEMENT
 
THIS BRIDGE LOAN AGREEMENT (the “Agreement”) dated as of March 15, 2012, is by
and among HINES GLOBAL REIT PROPERTIES LP, a Delaware limited partnership
(“Borrower”), JPMORGAN CHASE BANK, N.A., in its capacity as Administrative
Agent, and the Lenders (as hereinafter defined).
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:
 
Article I                      
 
DEFINED TERMS
 
1.01 Definitions.
 
The following terms shall have the following meanings:
 
“ABR”, when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Advance for the
relevant Interest Period, or for any ABR Advance, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate;
provided that, with respect to Eurodollar Advances denominated in a Foreign
Currency, the Adjusted LIBO Rate shall mean the LIBO Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.
 
“Advance” means a borrowing hereunder, (a) made by the Lenders on the date
hereof, or (b) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurodollar Loans, for
the same Interest Period.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Commitment” means, as of any date of determination, the aggregate of
the Commitments of all the Lenders, less the sum of all principal payments that
have been made.  As of the date hereof, the Aggregate Commitment is for
$75,000,000.00 and €69,000,000.00.
 
“Agreement” has the meaning assigned to it in the Preamble.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.
 
“Applicable Margin” means 1.25% with respect to the Floating Rate; and 2.25%
with respect to the Eurodollar Rate.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that in
the case of Section 8.10 when a Defaulting Lender shall exist, “Applicable
Percentage” means the percentage of the Aggregate Commitment (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04 hereof), and accepted by Administrative Agent, in the form of
Exhibit C attached hereto or any other form approved by Administrative Agent.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event  shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” has the meaning set forth in the preamble.
 
“Borrowing Authorization” means such written instruments, if any, as shall be
required by the Administrative Agent, authorizing the execution and delivery of
the Loan Documents required by this Agreement to be executed and delivered to
the Administrative Agent by any Person other than a natural person, authorizing
the consummation of the transactions contemplated by this Agreement and setting
forth the names of the Persons authorized to execute and deliver such Loan
Documents.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Advance, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market, (b)
when used in connection with a Loan denominated in a Foreign Currency, the term
“Business Day” shall also exclude (i) any day on which commercial banks and the
London foreign exchange market are not open to settle payments in the Principal
Financial Center where such Foreign Currency is cleared and settled, and (ii)
any day on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer System (TARGET) (or, if such clearing system ceases to be operative,
such other clearing system (if any) determined by the Administrative Agent to be
a suitable replacement) is not open for settlement of payment in Euros.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Certificate of Good Standing” means one or more original certificates issued by
appropriate Governmental Authority certifying that a corporation, a company or a
limited partnership exists in the state of its organization and is in good
standing in the State of Texas and, as to corporations, that all franchise taxes
are currently paid.  With respect to a corporation, company or limited
partnership organized in a state other than the State of Texas, such term shall
include a copy of the certificate of authority for it to do business in the
State of Texas certified to a current date by the Secretary of State of the
State of Texas.
 
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 3.08(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
 
“Charges” has the meaning set forth in Section 9.13 hereof.
 
“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” means, for each Lender, the obligations of such Lender to make
Loans not exceeding the amount set forth on Schedule 1.01 or as set forth in
any  assignment agreement that has become effective pursuant to Section 9.04
hereof, as such amount may be modified from time to time pursuant to the terms
hereof.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Party” means Administrative Agent or any other Lender.
 
“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies or recourse of
creditors generally, including without limitation, the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans.
 
“Default” has the meaning assigned to it in Section 6.01 hereof.
 
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to pay over to any
Credit Party any other amount required to be paid by it hereunder; (b) has
notified Borrower or any Credit Party in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular Default, if any) cannot be satisfied) or generally
under other agreements in which it commits to extend credit; (c) has failed,
within three (3) Business Days after request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c), upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and Administrative Agent; or (d) has become the
subject of a Bankruptcy Event.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Borrower’s or Guarantor’s financial
statements delivered to Administrative Agent, or in Guarantor’s public filings.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Employee Benefit Plan” means an employee benefit plan as defined in
Section 3(3) of ERISA, maintained, sponsored by or contributed to by Borrower or
any ERISA Affiliate.
 
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters and includes (without limitation) the Comprehensive
Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. §
9601 et seq., the Hazardous Materials Transportation Authorization Act, 49
U.S.C. § 5101 et seq., the Federal Insecticide, Fungicide, and Rodenticide Act,
7 U.S.C. § 136 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42
U.S.C. § 6901 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Clean Water Act, 33 U.S.C.
§ 1251 et seq., the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.,
(to the extent the same relates to any Hazardous Materials), and the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq, as such laws have been amended
or supplemented, and the regulations promulgated pursuant thereto, and all
analogous state and local statutes.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.
 
“ERISA Affiliate” means Borrower or any corporation, trade or business that
along with Borrower is treated as a single employer under Sections 414(b),
414(c), 414(m) or 414(o) of the Code.
 
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 3.06(c) hereof, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
3.06(c) hereof, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, a per annum rate of interest equal to the Adjusted LIBO Rate
for such Interest Period plus the Applicable Margin.
 
“Excluded Taxes” means, with respect to any payment made by Borrower under this
Agreement, any of the following Taxes imposed on or with respect to a
Recipient:  (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, (b)
any branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction in which Borrower is located and (c) in
the case of a Non U.S. Lender (other than an assignee pursuant to a request by
Borrower under Section 3.12(b)), any U.S. Federal withholding Taxes resulting
from any law in effect (including FATCA) on the date such Non U.S. Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Non-U.S. Lender’s failure to comply with Section 3.10(f),
except to the extent that such Non U.S. Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such withholding Taxes
pursuant to Section 3.10(a).
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Administrative Agent from three Federal funds brokers of recognized
standing selected by it.
 
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 3.06(c) hereof, bears interest at the Floating Rate.
 
“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
3.06(c) hereof, bears interest at the Floating Rate.
 
“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day plus the Applicable Margin for such day.
 
“Foreign Currency” means the lawful currency of the European Economic Union
(Euros).
 
“Future Commitment” has the meaning assigned to it in Section 8.10(c) hereof.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guarantor” means Hines Global REIT, Inc., a Maryland corporation.
 
“Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor in favor of Administrative Agent, for the benefit of the Lenders, as
amended from time to time.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law,
but excluding substances of kinds and in amounts ordinarily and customarily used
or stored in commercial office buildings for the purpose of cleaning or other
maintenance or operations and otherwise in compliance with Environmental Laws.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, and (k) all Swap
Obligations.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by Borrower under this Agreement and (b) Other
Taxes.
 
“Indemnitee” has the meaning set forth in Section 9.03(b) hereof.
 
“Interest Election Request” means a request by Borrower to convert or continue
an Advance in accordance with Section 3.02 hereof.
 
“Interest Payment Date” means (a) for Floating Rate Advances and interest
accrued on Loans denominated in dollars, the Maturity Date, and (b) for Loans
denominated in Foreign Currency, on the last day of each Interest Period.
 
“Interest Period” means with respect to any Eurodollar Advance, the period
commencing on the date of such Eurodollar Advance and ending (i) for Loans
denominated in dollars, on the numerically corresponding day in the calendar
month that is one month thereafter, and (ii) for Loans denominated in Foreign
Currency, on the same day of the following week or on the numerically
corresponding day in the calendar month that is one month thereafter, in each
case, as Borrower may elect; provided, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of an Advance initially shall be
the date on which such Advance is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Advance.
 
“IRS” means the United States Internal Revenue Service.
 
“Legal Requirements” means any and all judicial decisions, statutes, rulings,
directions, rules, regulations, permits, certificates or ordinances of any
Governmental Authority in any way applicable to Borrower.
 
“Lender Reply Period” has the meaning assigned to it in Section 8.09 hereof.
 
“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
 
“LIBO Rate” means, with respect to any Eurodollar Advance for any Interest
Period, the rate appearing on Reuters Screen LIBOR 01 Page (or on any successor
or substitute page of such service, providing rate quotations comparable to
those currently provided on such page of such service, as determined by
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period.  Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted
LIBO Rate” is used in connection with an ABR Advance, such rate shall be
determined as modified by the definition of Alternate Base Rate.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, (c) mechanics’ liens arising in the ordinary course of business
that are either released within thirty (30) days after filing, or same are being
contested diligently and reserves to pay same are adequate, (d) inchoate liens
for ad valorem taxes that are not delinquent, and (e) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities.
 
“Loan” means, with respect to a Lender, any loan made by such Lender pursuant to
this Agreement (or any conversion or continuation thereof).
 
“Loan Documents” means this Agreement, the Notes, the Guaranty, and any and all
other documents now or hereafter executed by Borrower, Guarantor or any other
guarantor of the Obligations or any portion thereof evidencing, guarantying,
securing or otherwise pertaining to the Obligations; provided, however, that
Swap Agreements between Borrower and any Lender or Affiliate of any Lender shall
not constitute Loan Documents.
 
“Mandatory Cost” means the additional cost calculated by Administrative Agent in
accordance with Schedule 1.02 attached hereto.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of Borrower and its
Subsidiaries taken as a whole, (b) the ability of Borrower and Guarantor to
perform their obligations under the Loan Documents or (c) the rights of or
benefits available to the Lenders under the Loan Documents.
 
“Material Borrower Indebtedness” has the meaning set forth in Section 6.01(n)
hereof.
 
“Material Guarantor Indebtedness” has the meaning set forth in Section 6.01(l)
hereof.
 
“Maturity Date” means May 15, 2012.
 
“Maximum Rate” has the meaning set forth in Section 9.13 hereof.
 
“Non-Defaulting Lender” means any Lender, as determined by Administrative Agent,
that is not a Defaulting Lender.
 
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
 
“Notes” means the Promissory Notes executed by Borrower in favor of each of the
Lenders, substantially in the form of Exhibit B hereto, as amended from time to
time.
 
“Obligations” means (i) all unpaid principal of and accrued and unpaid interest
on the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other indebtedness, liabilities, or obligations of Borrower to
the Lenders or to any Lender, Administrative Agent or any indemnified party
arising under the Loan Documents, and (ii) all Swap Obligations under Swap
Agreements with one or more Lenders or their respective Affiliates pertaining to
the Loans, provided that at or prior to the time that any transaction relating
to such Swap Obligation is executed, the Lender party thereto (other than Chase)
shall have delivered written notice to Administrative Agent that such a
transaction has been entered into and that it constitutes an Obligation entitled
to the benefits of the liens and guaranties provided by the Loan Documents.
 
“Organizational Agreement” means (a) in respect of a corporation, the Articles
of Incorporation certified to a current date by the Secretary of State of the
state in which such corporation is incorporated and the Bylaws of a corporation
certified to a current date as true and correct by the secretary or assistant
secretary of a corporation; (b) in respect of a general partnership, a
partnership agreement; (c) in respect of a limited partnership, a partnership
agreement and the certificate of limited partnership certified to a current date
by an appropriate Governmental Authority of the state in which the limited
partnership is organized; (d) in respect of a joint venture, a joint venture
agreement; (e) in respect of a trust, a trust agreement and (f) in respect of a
limited liability company, the Certificate of Organization certified to a
current date by the Secretary of State of the state in which such corporation is
incorporated and the Articles of Incorporation or Regulations of a company
certified to a current date as true and correct by the manager or the secretary
or assistant secretary of a company; and any and all modifications thereof and
amendments thereto as of the date of this Agreement and any and all future
modifications thereof and amendments thereto which are consented to by
Administrative Agent.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or in
accordance with, this Agreement, or sold or assigned an interest in this
Agreement).
 
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 3.12(b)).
 
“Participant” has the meaning set forth in Section 9.04(c)(i) hereof.
 
“Past Due Rate” means, on any day, a rate per annum equal to three percent (3%)
plus the rate otherwise applicable to the Loans as provided in this Agreement.
 
“Participant Register” has the meaning assigned to such term in Section
9.04(c)(i).
 
“Permitted Indebtedness” means (a) the Obligations, (b) trade debt incurred in
the ordinary course of operation of Real Property in such amounts as are normal
and reasonable under the circumstances, provided that such debt is not evidenced
by a note and is paid when due, and (c) equipment leases entered into in the
ordinary course of the operation of Real Property.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan Assets” means the assets of an employee benefit plan within the meaning of
29 C.F.R. 2510.3-101.
 
“Potential Collateral Properties” means the land described on Exhibit A attached
hereto, all improvements thereon and all other property related thereto.
 
“Potential Mortgagors” means Hines Global REIT 17600 Gillette LP, Hines Global
REIT 250 Royall LLC, Hines Global REIT 9320 Excelsior LLC and Hines Global REIT
100/400 Fourth Ave LLC.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.  The Prime Rate is a reference rate and
is not necessarily the lowest rate.
 
“Principal Financial Center” means, in the case of any Foreign Currency, the
principal financial center where such Foreign Currency is cleared and settled,
as determined by Administrative Agent.
 
“Qualified Financial Institution” means a financial institution with a long term
corporate debt rating of at least “A” from Standard and Poor’s Rating Group or a
comparable rating by a rating agency acceptable to Administrative Agent.
 
“Real Property” means, collectively, all interest in any land and improvements
located thereon, together with all equipment, furniture, materials, supplies and
personal property now or hereafter located at or used in connection with the
land and all appurtenances, additions, improvements, renewals, substitutions and
replacements thereof now or hereafter acquired by any Person.
 
“Recipient” means, as applicable, (a) Administrative Agent, and/or (b) any
Lender.
 
“Register” has the meaning set forth in Section 9.04(b)(iv) hereof.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means Lenders (other than Defaulting Lenders) in the
aggregate having at least 66 2/3% of the Aggregate Commitment or, if the
Aggregate Commitment has been terminated, Lenders in the aggregate holding at
least 66 2/3% of the aggregate unpaid principal amount of the outstanding
Advances.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which Administrative Agent is subject with respect
to the Adjusted LIBO Rate for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
fundings and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with full consolidation method GAAP as of such date.
 
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
 
“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
 
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Transactions” means the execution, delivery and performance by Borrower of this
Agreement and the other Loan Documents, the borrowing of Loans and the use of
the proceeds thereof.
 
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or Eurodollar Loan.
 
“Unmatured Default” means the occurrence of an event which with notice or lapse
of time or both would constitute a Default.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“Withholding Agent” means Borrower and Administrative Agent.
 
Article II
 
CONDITIONS TO DISBURSEMENTS
 
2.01 Right to Loans.
 
Each Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make a Loan to Borrower on the date of this Agreement in an amount
not to exceed in the aggregate the amount of its Commitment.  The Commitment and
the Loans will consist of a Foreign Currency Loan of €69,000,000.00, and a Loan
of $75,000,000.00.  The Loans shall be made by the several Lenders ratably in
proportion to the ratio that their respective Commitments bear to the Aggregate
Commitment.  No Lender shall be responsible for the failure of any other Lender
to perform its obligations to make Loans hereunder, and the Commitment of any
Lender shall not be increased or decreased as a result of the failure by any
other Lender to perform its obligation to make Loans hereunder.
 
2.02 Conditions to Closing.
 
Borrower agrees that, in addition to all other conditions set forth herein, the
making of the Loans is conditioned upon the fulfillment of each of the following
conditions, subject, however, to the right of Administrative Agent to waive any
one or more of such conditions in whole or in part:
 
(a) Loan Documents.  Administrative Agent shall have received on the date hereof
the following documents fully executed and in form and substance satisfactory to
Administrative Agent:
 
(i) The Notes;
 
(ii) The Guaranty;
 
(iii) The Notice of Entire Agreement;
 
(iv) The Borrowing Authorizations for Borrower and for Guarantor; and
 
(v) Administrative Agent’s Disbursement and Rate Management Authorization and
Instruction Agreement.
 
(b) Additional Closing Deliveries.  Administrative Agent shall have received the
following on the date hereof in form and substance satisfactory to
Administrative Agent:
 
(i) An opinion or opinions from counsel for Borrower and Guarantor;
 
(ii) Current UCC, tax and judgment searches made in such places as
Administrative Agent may specify, covering Borrower and Guarantor;
 
(iii) Certificates of Good Standing of Borrower and its general partner;
 
(iv) Certificates of Good Standing of each Guarantor;
 
(v) The Organizational Agreement of Borrower and its general partner;
 
(vi) The Organizational Agreement of each Guarantor;
 
(vii) The most recent available financial statements of Borrower and Guarantor;
 
(viii) A signed IRS Form W-8 or W-9 as applicable; and
 
(ix) Such other information and documents as Administrative Agent may require.
 
(c) Fees and Expenses.  All fees and reimbursement of expenses due
Administrative Agent and the Lenders shall be paid prior to or out of the
initial disbursement.
 
Article III                      
 
LOAN TERMS
 
3.01 Advances.
 
(a) Generally.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(b) Minimum Advance Amounts.  At the commencement of each Interest Period for
any Eurodollar Advance, such Advance shall be in an aggregate amount that is not
less than $500,000.00.  Advances of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
five (5) Eurodollar Advances outstanding.
 
(c) No Interest Period to Expire After Maturity Date.  Notwithstanding any other
provision of this Agreement, Borrower shall not be entitled to request, or to
elect to convert or continue, any Advance if the Interest Period requested with
respect thereto would end after the Maturity Date.
 
3.02 Interest Elections.
 
(a) Generally.  Borrower may elect to convert Advances to a different Type or to
continue such Advance and, in the case of a Eurodollar Advance, may elect
Interest Periods therefor, all as provided in this Section.  Borrower may elect
different options with respect to different portions of the affected Advance, in
which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Advance, and the Loans comprising each such
portion shall be considered a separate Advance.
 
(b) Interest Election Request.  To make an election pursuant to this Section,
Borrower shall notify Administrative Agent of such election by electronic
communication by (i) in the case of a Eurodollar Advance, not later than 11:00
a.m., Chicago, Illinois time, three (3) Business Days (or for Eurodollar
Advances denominated in Foreign Currency, not later than 11:00 a.m., London
time, four (4) Business Days) before the date of the proposed Advance or (ii) in
the case of a Floating Rate Advance, not later than 11:00 a.m., Chicago,
Illinois time, one (1) Business Day before the date of the proposed
Advance.  Each such Interest Election Request shall be irrevocable and shall be
in a form approved by Administrative Agent.  Each Lender’s agreement to make
Loans denominated in Foreign Currency is subject to Reuters (or any successor
thereto) reporting a LIBO Rate for such Foreign Currency relating to the
applicable Interest Period.  Floating Rate Advances may only be in dollars.
 
(c) Required Information.  Each Interest Election Request shall specify the
following information:
 
(i) the Advance to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Advance (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Advance);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) the Type of Advance; i.e., a Floating Rate Advance or a Eurodollar
Advance; and
 
(iv) if the resulting Advance is a Eurodollar Advance, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.
 
If no Type of Advance is specified in the Interest Election Request or if any
such Interest Election Request requests a Eurodollar Advance but does not
specify an Interest Period, then Borrower shall be deemed to have requested a
Floating Rate Advance.
 
(d) Notice to Lenders.  Promptly following receipt of an Interest Election
Request, Administrative Agent shall advise each Lender of the details thereof
and of such Lender’s portion of each resulting Advance.
 
(e) Failure to Elect; Default.  If Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Advance prior to the end of the
Interest Period applicable thereto, then, unless such Advance is repaid as
provided herein, at the end of such Interest Period such Advance shall be
converted to a Floating Rate Advance.  Notwithstanding any contrary provision
hereof, if a Default has occurred and is continuing and Administrative Agent, at
the request of the Required Lenders, so notifies Borrower, then, so long as a
Default is continuing (i) no outstanding Advance may be converted to or
continued as a Eurodollar Advance and (ii) unless repaid, each Eurodollar
Advance shall be converted to a Floating Rate Advance at the end of the Interest
Period applicable thereto.
 
3.03 Repayment of Loans; Evidence of Debt.
 
(a) Repayment at Maturity.  Borrower hereby unconditionally promises to pay to
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan and all unpaid accrued interest on the Maturity Date.
 
(b) Lender Accounting.  Each Lender shall maintain in accordance with its usual
practice an accounting of the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c) Administrative Agent Accounting.  Administrative Agent shall maintain an
accounting of (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder and (iii) the amount of any sum received by Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) Prima Facie Evidence.  The entries made in the accounting maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or Administrative Agent to maintain such accounting or
any error therein shall not in any manner affect the obligation of Borrower to
repay the Loans in accordance with the terms of this Agreement.
 
(e) Notes.  The Loans made by each Lender shall be evidenced by the Note
executed by Borrower in favor of such Lender.
 
3.04 Prepayment of Loans.
 
Borrower shall have the right at any time and from time to time to prepay any
Advance in whole or in part, subject to prior notice in accordance with this
Section.  Borrower shall notify Administrative Agent by electronic communication
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Advance, not later than 11:00 a.m., Chicago, Illinois time (or for Eurodollar
Advances denominated in Foreign Currency, not later than 11:00 a.m., London
time), three (3) Business Days before the date of prepayment, or (ii) in the
case of prepayment of a Floating Rate Advance, not later than 11:00 a.m.,
Chicago, Illinois time, one (1) Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Advance or portion thereof to
be prepaid.  Promptly following receipt of any such notice, Administrative Agent
shall advise the Lenders of the contents thereof.  Prepayments shall be
accompanied by accrued interest on the amount prepaid, plus any other break
funding payments or fees required by Section 3.09 or other amounts required by
Section 3.06 hereof.
 
3.05 Fees.
 
(a) Loan Fee.  On the date hereof Borrower agrees to pay to Administrative Agent
in cash for the account of each Lender a loan fee in the amount of $50,000.00.
 
(b) Fees Non-Refundable.  All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to Administrative Agent for distribution,
in the case of the loan fee, to the Lenders.  Fees paid shall not be refundable
under any circumstances.
 
3.06 Interest.
 
(a) Floating Rate Loans.  The Loans comprising each Floating Rate Advance shall
bear interest at the Floating Rate.
 
(b) Eurodollar Loans.  The Loans comprising each Eurodollar Advance shall bear
interest at the Eurodollar Rate for the Interest Period in effect for such
Advance plus, in the case of Loans denominated in a Foreign Currency, the
Mandatory Cost, if applicable.
 
(c) Past Due Rate.  Notwithstanding the foregoing, to the extent permitted under
applicable law, upon the occurrence of a Default, and after maturity, the Loans
shall bear interest, after as well as before judgment, at the Past Due Rate.
 
(d) Payment of Accrued Interest.  Accrued interest on each Loan shall be payable
on each Interest Payment Date; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
 
(e) Computation of Interest.  All interest hereunder shall be computed on the
basis of a year of 360 days, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
3.07 Alternate Rate of Interest.
 
If prior to the commencement of any Interest Period for a Eurodollar Advance,
(a) Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period, or (b)
Administrative Agent is advised by the Required Lenders that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Advance for
such Interest Period, then Administrative Agent shall give notice thereof to
Borrower and the Lenders by electronic communication as promptly as practicable
thereafter and, until Administrative Agent notifies Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Advance to, or
continuation of any Advance as, a Eurodollar Advance shall be ineffective, and
(ii) if any Interest Election Request requests a Eurodollar Advance, such
Advance shall be made as a Floating Rate Advance.
 
3.08 Increased Costs.
 
(a) Increased Costs of Making or Maintaining Eurodollar Loans.  If any Change in
Law shall (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or costs reflected in the Mandatory Cost), (ii) impose on
any Lender or the London interbank market any other condition affecting this
Agreement or Eurodollar Loans made by such Lender or (iii) subject any Recipient
to any Taxes on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes, (B) Excluded Taxes and
(C) Other Connection Taxes on gross or net income, profits or receipts
(including value-added or similar Taxes)), and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making or maintaining any Eurodollar Loan (or of maintaining its obligation
to make any such Eurodollar Loan) or to reduce the amount of any sum received or
receivable by such Lender or such other Recipient hereunder (whether of
principal, interest or otherwise), or if the Mandatory Cost does not represent
the cost to such Lender of complying with the requirements of the Bank of
England and/or the Financial Services Authority of the European Central Bank in
relation to its making, funding or maintaining of applicable loans, then
Borrower will pay to such Lender or such other Recipient such additional amount
or amounts as will compensate such Lender or such other Recipient for such
additional costs incurred or reduction suffered, or, if applicable, the portion
of such cost that is not represented by the Mandatory Cost.
 
(b) Capital Adequacy.  If any Lender determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
 
(c) Certificate of Amounts Due.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to Borrower and shall be conclusive absent manifest error.  Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
 
(d) Delay in Demand For Compensation.  Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than 270 days prior to the
date that such Lender notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
3.09 Break Funding Payments.
 
In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of a Default), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by Borrower pursuant to Section 3.12 hereof, then, in any
such event, Borrower shall compensate each Lender for the reasonable loss, cost
and expense attributable to such event.  Such loss, cost or expense to any
Lender shall be equal to an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Eurodollar Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Eurodollar Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurodollar Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to Borrower and shall be conclusive
absent manifest error.  Borrower shall pay such Lender the amount shown as due
on any such certificate within ten (10) days after receipt thereof.
 
3.10 Taxes.
 
(a) Withholding of Taxes; Gross-Up.  Each payment by Borrower under this
Agreement shall be made without withholding for any Taxes, unless such
withholding is required by any law.  If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law.  If such Taxes are Indemnified Taxes, then the amount
payable by Borrower shall be increased as necessary so that, net of such
withholding, (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.
 
(b) Payment of Other Taxes by Borrower.  Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by Borrower to a Governmental Authority, Borrower shall
deliver to Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment satisfactory to
Administrative Agent.
 
(d) Indemnification by Borrower.  Borrower shall indemnify each Recipient for
any Indemnified Taxes that are paid or payable by such Recipient in connection
with this Agreement (including amounts paid or payable under this Section
3.10(d)) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The indemnity under this
Section 3.10(d) shall be paid within ten (10) days after the Recipient delivers
to Borrower a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing the basis for the indemnification
claim.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.  Such Recipient shall deliver a copy of such certificate
to Administrative Agent.
 
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that Borrower has not already indemnified Administrative
Agent for such Indemnified Taxes and without limiting the obligation of Borrower
to do so) attributable to such Lender that are paid or payable by Administrative
Agent in connection with this Agreement and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
indemnity under this Section 3.10(e) shall be paid within ten (10) days after
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by Administrative Agent.  Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.
 
(f) Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of, any applicable withholding Tax with respect to any payments under
this Agreement shall deliver to Borrower and Administrative Agent, at the time
or times reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding.  In addition, any Lender, if requested by Borrower
or Administrative Agent, shall deliver such other documentation prescribed by
law or reasonably requested by Borrower or Administrative Agent as will enable
Borrower or Administrative Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.10(f)(ii)(a)
through (f) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  Upon the reasonable request of Borrower or
Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 3.10(f).  If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within ten (10) days after such expiration,
obsolescence or inaccuracy) notify Borrower and Administrative Agent in writing
of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
 
(ii)           Without limiting the generality of the foregoing, if Borrower is
a U.S. Person, any Lender with respect to Borrower shall, if it is legally
eligible to do so, deliver to Borrower and Administrative Agent (in such number
of copies reasonably requested by Borrower and Administrative Agent) on or prior
to the date on which such Lender becomes a party hereto, duly completed and
executed copies of whichever of the following is applicable:
 
(a) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;
 
(b) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any this Agreement, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
 
(c) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
 
(d) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a tax certificate substantially in the form of Exhibit D-1 to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;
 
(e) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a tax certificate substantially in the form of Exhibit D-2 on behalf
of such partners; or
 
(f) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable Borrower or Administrative Agent to determine
the amount of Tax (if any) required by law to be withheld.
 
(iii)           If a payment made to a Lender under this Agreement would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 3.10(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
 
(g) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.10 (including
additional amounts paid pursuant to this Section 3.10), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 3.10(g), in no event will any indemnified party
be required to pay any amount to any indemnifying party pursuant to this Section
3.10(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This Section 3.10(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
 
3.11 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) Payments Generally.  Borrower shall make each payment required to be made by
it hereunder (whether of principal, interest or fees, or of amounts payable
under Section 3.08, 3.09 or 3.10, or otherwise) prior to 11:00 a.m., Chicago,
Illinois time, on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to Administrative Agent at its offices
at 10 South Dearborn, 7th Floor, Chicago, Illinois 60603, Attention:  Loan &
Agency Servicing Team (Telecopy No. 312.385.7101), except that payments pursuant
to Sections 3.08, 3.09, 3.10 and 9.03 hereof shall be made directly to the
Persons entitled thereto.  Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in U.S. dollars.
 
(b) Application of Insufficient Funds.  If at any time insufficient funds are
received by and available to Administrative Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied (i)
first, towards payment of fees, indemnities and expense reimbursements then due
hereunder to the parties entitled thereto; (ii) second, towards payment of
interest then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, (iii)
third, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties; and (iv) fourth, towards payment of Swap Obligations.
 
(c) Allocation of Payments.  If, except as otherwise expressly provided herein,
any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by all such Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Borrower or any subsidiary or Affiliate thereof (as
to which the provisions of this paragraph shall apply).  Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Borrower in the amount of such participation.
 
(d) Advance Payments.  Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if Borrower has not in
fact made such payment, then each of the Lenders severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation.
 
3.12 Mitigation Obligations; Replacement of Lenders.
 
(a) Mitigation of Increased Costs.  If any Lender requests compensation under
Section 3.08 hereof, or if Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.10 hereof, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.08 or 3.10 hereof, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under
Section 3.08 hereof, or if Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.10 hereof, or if any Lender defaults in its obligation to fund
Loans hereunder, then Borrower may, at its sole expense and effort, upon notice
to such Lender and Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04 hereof), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) Borrower shall have received the prior written consent of
Administrative Agent, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts); provided, however, that in the case
of Borrower’s replacement of a Defaulting Lender for failure to fund Loans
hereunder, the assignee or Borrower, as the case may be, shall holdback from
such amounts payable to such Lender and pay directly to Administrative Agent,
any payments due to Administrative Agent or the Non-Defaulting Lenders by
Defaulting Lender under this Agreement, and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 3.08 hereof or
payments required to be made pursuant to Section 3.10 hereof, such assignment
will result in a reduction in such compensation or payments.  A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrower to require such assignment and delegation cease to apply.
 
Article IV                      
 
GENERAL COVENANTS
 
4.01 Operations of Borrower.
 
(a) Without limitation of any other provisions of this Agreement or any other
Loan Document, Borrower hereby represents, warrants, covenants and agrees that
it has not and shall not:
 
(i) engage in any business or activity other than directly through Subsidiaries,
or indirectly, the acquisition, development, construction, ownership, leasing,
operation and maintenance of the Real Property, making mortgage loans or
mezzanine loans, and activities incidental thereto;
 
(ii) merge into or consolidate with any Person or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure, without in each
case the prior written consent of Administrative Agent;
 
(iii) fail to preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its organization or formation, or without the prior written consent of
Administrative Agent, amend, modify or terminate in any material respect, or
fail to comply with, the provisions of Borrower’s organizational documents; and
 
(iv) incur any Indebtedness other than Permitted Indebtedness; provided,
however, that so long as no other provisions of the Loan Documents are breached
thereby, (x) there shall be no limits on the incurrence of any Indebtedness or
Guarantees by any Subsidiaries of Borrower (other than the Potential
Mortgagors), (y) Borrower may enter into Guarantees of Indebtedness for the
benefit of its Subsidiaries, whether environmental indemnities, non-recourse
carve-out guaranties, payment or other guaranties, and (z) there shall be no
limits on Guarantor’s right to incur Indebtedness or provide Guarantees.
 
4.02 Government Regulation.
 
Borrower shall not (a) be or become subject at any time to any law, regulation,
or list of any Governmental Authority (including, without limitation, the U.S.
Office of Foreign Asset Control list) that prohibits or limits the Lenders from
making any advance or extension of credit to Borrower or from otherwise
conducting business with Borrower, or (b) fail to provide documentary and other
evidence of Borrower’s identity as may be requested by any Lender at any time to
enable such Lender to verify Borrower’s identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.
 
4.03 Financial Information and Other Deliveries.
 
(a) Borrower.
 
(i) Borrower shall promptly deliver to Administrative Agent written notice of
the occurrence of any Default or Unmatured Default or the occurrence of an event
which would make any representation or warranty contained herein untrue or
misleading in any material respect as of the date of such event.
 
(ii) Borrower shall deliver to Administrative Agent such other information and
materials with respect to Borrower, Guarantor, or compliance with the terms of
this Agreement, as Administrative Agent or any Lender may reasonably request.
 
(b) Guarantor.
 
(i) Within sixty (60) days after the end of each of Guarantor’s fiscal quarters,
Borrower shall deliver to Administrative Agent a balance sheet, statement of
operations and statement of cash flow for Guarantor, each dated as of the last
day of such fiscal quarter, in form and substance satisfactory to Administrative
Agent and certified by the chief financial officer of Guarantor.
 
(ii) Within one hundred twenty (120) days after the end of each of Guarantor’s
fiscal years, Borrower shall deliver to Administrative Agent a balance sheet, a
statement of operations and a statement of cash flow for Guarantor, each dated
as of the last day of such fiscal year, in form and substance satisfactory to
Administrative Agent and audited by an independent auditor acceptable to
Administrative Agent.
 
4.04 ERISA.
 
(a) Plan Assets; Compliance; No Material Liability.  Borrower hereby covenants
and agrees that (i) Borrower shall not use any Plan Assets to repay or secure
the Obligations, (ii) no assets of Borrower or Guarantor are or will be Plan
Assets, (iii) each Employee Benefit Plan will be in material compliance with all
applicable requirements of ERISA and the Code except to the extent any defects
can be remedied without material liability to Borrower under Revenue Procedure
2008-50 or any similar procedure, and (iv) Borrower will not have any material
liability under Title IV of ERISA or Section 412 of the Code with respect to any
Employee Benefit Plan.
 
(b) Transfer of Interests.  In addition to the prohibitions set forth in this
Agreement and the other Loan Documents, and not in limitation thereof, Borrower
hereby covenants and agrees that Borrower shall not assign, sell, pledge,
encumber, transfer, hypothecate or otherwise dispose of its interests or rights
(direct or indirect) in any Loan Document or attempt to do any of the foregoing
or suffer any of the foregoing, or permit any party with a direct or indirect
interest or right in any Loan Document to do any of the foregoing, if such
action would cause this Agreement, any of the other Loan Documents, or the
Obligations or the exercise of any of Administrative Agent’s or any Lender’s
rights in connection therewith, to constitute a prohibited transaction under
ERISA or the Code (unless Borrower furnishes to Administrative Agent a legal
opinion satisfactory to Administrative Agent that the transaction is exempt from
the prohibited transaction provisions of ERISA and the Code) or would otherwise
result in the assets of Borrower or Guarantor being Plan Assets.
 
(c) Indemnity.  Borrower hereby agrees to indemnify Administrative Agent, each
Lender, their respective affiliates, and each of their directors, officers and
employees against all losses, claims, damages, penalties, judgments, liabilities
and expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not Administrative Agent, any Lender or any
Affiliate is a party thereto) which any of them may actually pay or incur by
reason of the investigation, defense and settlement of claims and in obtaining
any prohibited transaction exemption under ERISA or the Code necessary in
Administrative Agent’s or any Lender’s judgment by reason of the inaccuracy of
the representations and warranties set forth in Section 5.01(f) hereof or a
breach of the provisions set forth in this Section 4.04.  The obligations of
Borrower under this Section 4.04 shall survive the termination of this
Agreement.
 
4.05 Environmental.
 
Borrower shall comply and shall cause each of its Subsidiaries to comply in all
material respects with all applicable Environmental Laws currently or hereafter
in effect, except to the extent noncompliance could not reasonably be expected
to have a Material Adverse Effect.
 
4.06 Restrictive Agreements.
 
Except for Permitted Indebtedness, but subject to Section 4.07 hereof, Borrower
will not, and will not permit any Potential Mortgagor to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement (including the organizational documents of such Person) that
prohibits or restricts the ability of Borrower or any Potential Mortgagor to
create, incur or permit to exist any Lien upon, or sell, transfer or otherwise
convey all or any part of, any Potential Collateral Properties; provided that
the foregoing shall not apply to restrictions and conditions imposed by law or
by this Agreement.
 
4.07 Collateral Options.
 
Upon Administrative Agent’s prior written request at any time after the
occurrence of an Unmatured Default, Borrower will provide, and require the
Potential Mortgagors to provide, that all or any of the Potential Collateral
Properties shall secure payment and performance of the Obligations.  Such
request may be made in one request or in separate requests at different
times.  Within forty (40) days after such request, Borrower will provide, and
will cause the Potential Mortgagors to provide, at Borrower’s cost and expense,
to Administrative Agent the following:
 
(a) Deed of trust, mortgage, security agreement, environmental indemnity, UCC
financing statements and an amendment to this Agreement to reflect the addition
of collateral, executed by the Potential Mortgagors, Borrower and Guarantor, as
applicable, all in form and substance reasonably satisfactory to Administrative
Agent.
 
(b) Mortgagee policy of title insurance and an opinion of counsel for Borrower,
Guarantor and Potential Mortgagors, each in form and substance reasonably
satisfactory to Administrative Agent.
 
(c) An appraisal, an environmental report and a survey in form and substance
satisfactory to Administrative Agent.
 
(d) Such other documentation and information as Administrative Agent may
reasonably require in order to secure the Obligations with the Potential
Collateral Properties.
 
4.08 Negative Pledge.
 
Subject to Section 4.07 hereof, the Potential Collateral Properties are not
encumbered by a Lien, and neither Borrower nor Guarantor shall allow any Lien to
be imposed on any of the Potential Collateral Properties.
 
4.09 Proceeds.
 
The proceeds of the Loans will be used to acquire (a) the Excelsior office
building in Minneapolis, Minnesota and (b) a portfolio of industrial/warehouse
buildings, consisting of (i) two (2) buildings in each of Warsaw, Poland and
Upper Silesia, Poland, and (ii) one (1) building in Wroclaw, Poland.
 
Article V
 
REPRESENTATIONS AND WARRANTIES
 
5.01 Representations and Warranties.
 
As a material inducement to Administrative Agent and the Lenders to enter into
this Agreement, and as an express condition to each Advance made hereunder,
Borrower hereby represents and warrants, as follows:
 
(a) Existence; Power and Authority.  Borrower is a limited partnership duly
formed and validly existing in the State of Delaware and in good standing under
the laws of the State of Texas, with requisite power and authority to (i) incur
the Obligations, and (ii) execute, deliver and perform this Agreement and the
other Loan Documents to which it is a party.
 
(b) Authorization; No Conflict.  Borrower’s execution and delivery to
Administration Agent of this Agreement and the other Loan Documents and the full
and complete performance of the provisions thereof (i) are authorized by
Borrower’s partnership agreement; (ii) have been duly authorized by all
requisite partner actions; (iii) do not require the approval or consent of any
Governmental Authority having jurisdiction over Borrower; and (iv) will not
result in any breach of, or constitute a default under, or result in the
creation of any Lien (other than those contained in any of the Loan Documents)
upon any property or assets of Borrower under any indenture, mortgage, deed of
trust, bank loan or credit agreement or other instrument or agreement to which
Borrower is a party or by which Borrower or any of its property is bound.
 
(c) Financial Statements.  Any and all balance sheets, statements of income or
loss, and financial statements heretofore furnished to Administrative Agent with
respect to Borrower and Guarantor are true and correct in all material respects
as of the dates thereof, and fully and accurately present the financial
condition of the subjects thereof as of the dates thereof, and no material
adverse change has occurred in the financial condition reflected therein since
the dates of the most recent thereof.  Neither Borrower nor Guarantor has any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
which are reasonably likely to result in a Material Adverse Effect.
 
(d) Litigation.  There are no actions, suits or other legal proceedings pending,
or to the actual knowledge of Borrower, threatened against or affecting Borrower
or Guarantor which if adversely determined would have a Material Adverse Effect.
 
(e) Enforceability.  Each Loan Document executed by Borrower constitutes a legal
and binding obligation of, and is valid and enforceable against, Borrower in
accordance with the terms thereof (subject to Debtor Relief Laws and general
equitable principles) and is not subject to any right of rescission, set-off,
counterclaim or defense.
 
(f) ERISA.  Borrower is not an “employee benefit plan” as defined in Section
3(3) of ERISA or a “plan” as defined in Section 4975(e)(1) of the Code.  Each
Employee Benefit Plan is in material compliance with all applicable requirements
under ERISA and the Code, and, to the extent that such Employee Benefit Plan is
also intended to be “qualified” within the meaning of Section 401(a) of the
Code, it is in material compliance with the applicable requirements under the
Code, except to the extent that any defects can be remedied without material
liability to Borrower under Revenue Procedure 2008-50  or any similar
procedure.  None of the Employee Benefit Plans is subject to the requirements of
Section 412 of the Code, Part 3 of Title I of ERISA or Title IV of ERISA or is a
“multiemployer plan” as defined in Section 3(37) of ERISA.  Borrower has no
material liability under Title IV of ERISA or Section 412 of the Code with
respect to any Employee Benefit Plan.
 
(g) Environmental.  Except for the Disclosed Matters and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect:
 
(i) to the knowledge of Borrower, all Real Property leased or owned by Borrower
or any of its Subsidiaries is free from contamination by any Hazardous Material,
except to the extent such contamination could not reasonably be expected to
cause a Material Adverse Effect;
 
(ii) to the knowledge of Borrower, the operations of Borrower and its
Subsidiaries, and the operations at the Real Property leased or owned by
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect; and
 
(iii) neither Borrower nor any of its Subsidiaries have known liabilities with
respect to Hazardous Materials and, to the knowledge of Borrower, no facts or
circumstances exist which could reasonably be expected to give rise to
liabilities with respect to Hazardous Materials, in either case, except to the
extent such liabilities could not reasonably be expected to have a Material
Adverse Effect.
 
Article VI                      
 
DEFAULTS
 
6.01 Defaults.
 
Any of the following events, after passage of the applicable cure period set
forth below, shall constitute a “Default” hereunder:
 
(a) Failure to Make Payment.  The failure by Borrower to pay in full any
principal or any interest on the Loans, or any fees or any other amounts due
under the Loan Documents (other than principal) when due; or the failure by
Borrower to make any other payment or deposit required hereunder or under any of
the other Loan Documents within the period set forth in the Loan Documents, or
if no period is set forth in the Loan Documents, then within five (5) Business
Days after demand therefor;
 
(b) Involuntary Proceeding.  An involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of Borrower or any Guarantor or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower or any Guarantor or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;
 
(c) Voluntary Proceedings.  Borrower or any Guarantor shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (b) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Borrower or any Guarantor or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(d) Assignment for Benefit of Creditors.  The execution by Borrower or Guarantor
of an assignment for the benefit of creditors;
 
(e) Unable to Pay Debts.  The admission in writing by Borrower or Guarantor that
it is unable to pay its debts as they mature or that it is generally not paying
its debts as they mature;
 
(f) Liquidation of Borrower or Guarantor.  The liquidation, termination or
dissolution of Borrower or Guarantor;
 
(g) Transfer or Encumbrance of Interest in Borrower.  The sale, exchange,
conveyance, transfer, mortgage, assignment, pledge or encumbrance, either
voluntarily or involuntarily, or the agreement to do so, of any direct or
indirect ownership interest in Borrower or any portion thereof; or any change
(whether voluntary or involuntary) in the management or control of Borrower;
provided, however, as long as Guarantor remains the general partner of Borrower
there shall be no limit on transfers of ownership interests in Borrower,
including pledges of any direct or indirect interests in Borrower other than
pledges of Guarantor’s interest in Borrower;
 
(h) Failure of Representations.  Any representation or warranty contained herein
or in any of the other Loan Documents, or in any certificate or other document
executed by Borrower or Guarantor and delivered to Administrative Agent pursuant
to or in connection with this Agreement, is not true and correct in all material
respects, or omits to state a material fact necessary to make such
representation not misleading, in each case, as of the date made or deemed made;
 
(i) Cessation of Loan Documents to be Effective.  The cessation, for any reason,
of any Loan Document to be in full force and effect in all material respects;
 
(j) ERISA.  Any breach of the provisions of Section 4.04 hereof;
 
(k) Judgments.  Any judgment or order for the payment of money in excess of
$1,000,000.00 is rendered against Borrower or Guarantor and either (a)
enforcement proceedings have been commenced by a creditor upon such judgment, or
(b) there is a period of thirty (30) days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, is not in
effect;
 
(l) Guarantor Cross-Default.  Failure by any Guarantor to pay when due any
Indebtedness in an outstanding principal amount of $25,000,000.00 or more in the
aggregate (“Material Guarantor Indebtedness”); or the default by any Guarantor
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any loan agreement or
other debt instrument, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Guarantor Indebtedness to cause, such Material
Guarantor Indebtedness to become due prior to its stated maturity or any
commitment to lend under any such loan agreement or other debt instrument to be
terminated prior to its stated expiration date; or any Material Guarantor
Indebtedness shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof;
 
(m) Swap Agreements.  The occurrence or existence of any default, event of
default or other similar condition or event (however described) with respect to
any Swap Agreement, whether or not any Lender or Affiliate of any Lender is a
party thereto;
 
(n) Borrower Cross-Default.  Failure by Borrower to pay when due any
Indebtedness in an outstanding principal amount of $25,000,000.00 or more in the
aggregate excluding the Loans (“Material Borrower Indebtedness”); or the default
by Borrower in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any loan
agreement or other debt instrument, or any other event shall occur or condition
exist, the effect of which default, event or condition is to cause, or permit
the holder(s) of such Material Borrower Indebtedness to cause, such Material
Borrower Indebtedness to become due prior to its stated maturity or any
commitment to lend under any such loan agreement or other debt instrument to be
terminated prior to its stated expiration date; or any Material Borrower
Indebtedness shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or
 
(o) Failure to Perform Covenants.  The failure of Borrower to fully perform any
and all covenants and agreements hereunder or under any of the other Loan
Documents, and, with respect to covenants and agreements other than those
specifically referenced in this Section, or for which another cure period is
provided, such failure is not cured by Borrower within thirty (30) days after
Administrative Agent gives notice to Borrower thereof, and if Borrower is
diligently pursuing a cure but the matter cannot be cured within thirty (30)
days, such longer time (not to exceed an additional thirty (30) days) as is
reasonably necessary to cure.
 
Article VII                      
 
ACCELERATION AND REMEDIES
 
7.01 Acceleration.
 
If any Default described in Section 6.01(b) or (c) hereof occurs with respect to
Borrower, the obligations of the Lenders to make Loans hereunder shall
automatically terminate and the Obligations (other than Swap Obligations
included therein) shall immediately become due and payable without any election
or action on the part of Administrative Agent or any Lender.  If any other
Default occurs, the Required Lenders (or Administrative Agent with the consent
of the Required Lenders) may terminate or suspend the obligations of the Lenders
to make Loans hereunder, or declare the Obligations (other than Swap Obligations
included therein) to be due and payable, or both, whereupon the Obligations
(other than Swap Obligations included therein) shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which Borrower hereby expressly waives.  If the Required Lenders (in their sole
discretion) shall so direct, Administrative Agent shall, by notice to Borrower,
rescind and annul such acceleration and/or termination.  Rights and remedies
with respect to the Swap Obligations are set forth in the Swap Agreements.
 
7.02 Curing of Defaults.
 
Upon the occurrence of a Default hereunder, Administrative Agent, without
waiving any right of acceleration or foreclosure under the Loan Documents which
Administrative Agent or the Lenders may have by reason of such Default or any
other right Administrative Agent or the Lenders may have against Borrower
because of said Default, shall have the right (but not the obligation) to take
such actions and make such payments as shall be necessary to cure such Default,
including, without limitation, the making of Advances.  All amounts so expended
shall constitute Obligations and shall be payable by Borrower on demand by
Administrative Agent.
 
Article VIII                      
 
THE ADMINISTRATIVE AGENT
 
8.01 Appointment.
 
Each of the Lenders hereby irrevocably appoints Administrative Agent as its
agent and authorizes Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.
 
8.02 Capacity as Lender.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
8.03 Duties and Obligations.
 
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Unmatured Default has occurred and is
continuing, (b) Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in this Agreement), and (c) except as expressly set
forth herein, Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Borrower or any of its subsidiaries or Affiliates that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in this Agreement) or in the absence of its own gross
negligence or willful misconduct.  Administrative Agent shall be deemed not to
have knowledge of any Default or Unmatured Default unless and until written
notice thereof is given to Administrative Agent by Borrower or a Lender, and
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the satisfaction of any condition
set forth in this Agreement, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent, or (vi) the financial
condition of Borrower or Guarantor.
 
8.04 Reliance.
 
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including electronic
communications) believed by it to be genuine and to have been signed or sent by
the proper Person.  Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
8.05 Sub-Agents.
 
Administrative Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by Administrative
Agent.  Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
 
8.06 Resignation.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, Administrative Agent may resign at any time by
notifying the Lenders and Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such
successor.  After Administrative Agent’s resignation hereunder, the provisions
of this Article and Section 9.03 hereof shall continue in effect for the benefit
of such retiring Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Administrative Agent.
 
8.07 Independent Credit Analysis.
 
Each Lender acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.
 
8.08 Lender Enforcement Actions.
 
Each Lender agrees that it will not take any action, nor institute any actions
or proceedings, with respect to the Obligations, against Borrower, Guarantor or
any other obligor under this Agreement or the other Loan Documents (including,
without limitation, set-off rights) without the consent of the Required
Lenders.  With respect to any action by Administrative Agent to enforce the
rights and remedies of Administrative Agent and the Lenders under this Agreement
and the other Loan Documents, each Lender hereby consents to the jurisdiction of
the court in which such action is maintained, and agrees to deliver its Note to
Administrative Agent to the extent necessary to enforce the rights and remedies
of Administrative Agent for the benefit of the Lenders in accordance with the
provisions hereof.  Each Lender agrees to indemnify each of the other Lenders
for any loss or damage suffered or cost incurred by such other Lender (including
without limitation, attorneys’ fees and expenses and other costs of defense) as
a result of the breach of this Section by such Lender.
 
8.09 Lender Reply Period.
 
All communications from Administrative Agent to Lenders requesting Lenders’
determination, consent or approval (i) shall be given in the form of a written
notice to each Lender, (ii) shall be accompanied by a description of the matter
as to which such determination, consent or approval is requested, (iii) shall
include a legend substantially as follows, printed in capital letters or
boldface type:
 
“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE.  FAILURE TO RESPOND WITHIN FIVE
(5) DAYS AFTER THE DELIVERY OF THIS COMMUNICATION SHALL CONSTITUTE A DEEMED
APPROVAL BY THE ADDRESSEE OF THE MATTER DESCRIBED ABOVE.”
 
and (iv) shall include Administrative Agent’s recommended course of action or
determination in respect thereof.  Each Lender shall reply promptly to any such
request, but in any event within five (5) days after the delivery of such
request by Administrative Agent (the “Lender Reply Period”).  Unless a Lender
shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent (together with a written
explanation of the reasons behind such objection) within the Lender Reply
Period, such Lender shall be deemed to have approved of or consented to such
recommendation or determination.  With respect to decisions requiring the
approval of the Required Lenders or all Lenders, Administrative Agent shall
timely submit any required written notices to all Lenders and upon receiving the
required approval or consent shall follow the course of action or determination
recommended by Administrative Agent or such other course of action recommended
by the Required Lenders or all of the Lenders, as the case may be, and each
non-responding Lender shall be deemed to have concurred with such recommended
course of action.
 
8.10 Defaulting Lender.
 
Notwithstanding any provision of this Agreement to the contrary, if a Lender
becomes a Defaulting Lender, the following provisions shall apply for so long as
such Lender is a Defaulting Lender;
 
(a) Suspension of Voting Rights.  Such Defaulting Lender shall not have the
right to vote on any issue on which voting is required (other than to the extent
expressly provided in Section 9.02(b)) and the Commitment of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder.
 
(b) Turn Over of Payments.  All amounts payable hereunder to the Defaulting
Lender in respect of the Obligations (whether on account of principal, interest,
fees or otherwise, including, without limitation, interest payments from
interest reserve allocations to the Defaulting Lender and any amounts that would
otherwise be payable to the Defaulting Lender pursuant to Section 3.11, but
excluding Section 3.12(b)), shall be paid to Administrative Agent, retained in a
segregate account and, subject to any applicable requirements of law, be applied
at such time or times as may be determined by Administrative Agent as follows:
(i) first, to the payment of any amounts owing by the Defaulting Lender to
Administrative Agent hereunder, (ii) second, to the funding of any Advance in
respect of which the Defaulting Lender has failed to fund its portion as
required by this Agreement, as determined by Administrative Agent, (iii) third,
to the payment of any amounts owing by the Defaulting Lender to the
Non-Defaulting Lenders hereunder, including without limitation for any Special
Advance under paragraph (c) of this Section 8.10, (iv) fourth, if so determined
by Administrative Agent and Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
and (v) fifth, to the Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans and (y) made at a time when the conditions set
forth in Section 2.02 are satisfied, such payment shall be applied solely to
repay the Loans of all Non-Defaulting Lenders pro rata prior to being applied to
the prepayment of any Loans owed to the Defaulting Lender.
 
(c) Option to Purchase Future Commitment.  The Non-Defaulting Lenders shall have
the right, but not the obligation, in their respective, sole and absolute
discretion, to acquire for no cash consideration (pro rata, based on the
respective Commitments of those Lenders electing to exercise such right),
Defaulting Lender’s Commitment to fund future Loans (the “Future
Commitment”).  Upon any such purchase of the Defaulting Lender’s Future
Commitment, the Defaulting Lender’s share in future Advances and its rights
under the Loan Documents with respect thereto shall terminate on the date of
purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest.
 
(d) Replacement of Defaulting Lender.
 
(i) By Required Lenders.  The Required Lenders may, upon notice to the
Defaulting Lender and Administrative Agent, require the Defaulting Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04 hereof) all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Defaulting Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrower (in the case of all other amounts); and (ii) Administrative
Agent shall have received payment of any amounts owing by such Lender to
Administrative Agent or the other Lenders under this Agreement.  The Defaulting
Lender shall not be required to make any such assignment and delegation if,
prior thereto, such Lender shall cease to be a Defaulting Lender.
 
(ii) By Borrower.  If the Lender has become a Defaulting Lender due to a failure
to fund its Loans hereunder, Borrower may at its option replace Defaulting
Lender under Section 3.12(b).
 
(e) Indemnification.  Each Defaulting Lender shall indemnify Administrative
Agent, each Non-Defaulting Lender and Borrower from and against any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatever which may be imposed
on, incurred by or asserted against Administrative Agent, any Non-Defaulting
Lender or Borrower with respect to the Loan Documents in any way relating to or
arising out of such Lender’s status as a Defaulting Lender.  The obligations of
the Defaulting Lender under this clause (f) shall survive the payment of the
Obligations, the termination of this Agreement and the Defaulting Lender’s
reversion to a Non-Defaulting Lender under Section 8.10(f).
 
(f) Ceasing to be a Defaulting Lender.  A Lender shall cease to be Defaulting
Lender only upon (i) the payment of all amounts due and payable by Defaulting
Lender to Administrative Agent or any other Lender under this Agreement; (ii)
the payment of any damages suffered by Borrower as a result of such Defaulting
Lender’s default hereunder (including, without limitation, interest at the Prime
Rate plus 3% on any portion of draw requests funded by Borrower with equity;
(iii) the confirmation by the Lender to Administrative Agent and Borrower in
writing that the Lender will comply with all of its funding obligations under
this Agreement; and (iv) the circumstances described in clause (e) of the
definition of “Defaulting Lender” do not exist.  An assignment by a Lender of
its rights and obligations under this Agreement shall not in and of itself cause
the Lender to cease to be a Defaulting Lender.
 
8.11 Borrower’s Rights.
 
The provisions of this Article VIII are solely for the benefit of Administrative
Agent and the Lenders, and Borrower shall not have any rights to rely on,
enforce or consent to any waiver, modification or amendment of, any of the
provisions hereof; provided, however, that Borrower (a) acknowledges and agrees
to the limitations set forth in Section 9.02(c) hereof on Administrative Agent’s
ability to act unilaterally with respect to this Agreement and the other Loan
Documents, and (b) agrees that Administrative Agent’s inability to deliver any
consent to, or approval of, an action requested by Borrower due lack of
appropriate Lender consent in accordance with the provisions of Section 9.02(c)
hereof shall not constitute an unreasonable withholding or delay by
Administrative Agent in the giving of such consent or approval.  Notwithstanding
the foregoing, Borrower shall be entitled to rely on consents and approvals
executed by Administrative Agent without investigation as to the existence of
proper Lender authorization.
 
Article IX                      
 
MISCELLANEOUS
 
9.01 Notices.
 
(a) Generally.  Except in the case of notices and other communications expressly
permitted to be given by electronic communication (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
 
(i) if to Borrower, to it at 2800 Post Oak Blvd., Suite 4800, Houston, Texas
77056, Attention of Charles N. Hazen (Email Address: charles.hazen@hines.com)
and Attention of Jason Maxwell (Email Address: jason.maxwell@hines.com)
(Telecopy No. 713.966.2075); with a copy to Baker Botts L.L.P., 2001 Ross Ave.,
Suite 600, Dallas, Texas 75201-2980, Attention of Jonathan Dunlay (Email
Address: jon.dunlay@bakerbotts.com) (Telecopy No. 214.661.4711);
 
(ii) if to Administrative Agent, to it at 707 Travis Street, 6th Floor North,
Houston, Texas 77002, Attention of Manager, Real Estate Department (Email
Address: kristin.burton@chase.com) (Telecopy No. 713.216.2391 (Kristin Burton));
with a copy to 10 South Dearborn, 7th Floor, Chicago, Illinois 60603, Attention
of Loan & Agency Servicing Team (Email Address: c/s.reb.chicago@jpmchase.com)
(Telecopy No. 312.385.7101); and for Loans denominated in Foreign Currency:  CLS
EMEA Loan Operations, c/o JPMorgan Chase Bank, N.A., London, 4th Floor Prestige
Knowledge Park, Near Marathalli Junction, Outer Ring Road, Kadabeesanahalli,
Vathur Hobli, Bangalore 560087 (Email Address: cls.emea.loan.ops@jpmorgan.com)
(Telecopy No. +44 2033201036) with a copy to the Administrative Agent in the
United States; and
 
(iii) if to any other Lender, to it at its address (or telecopy number or email
address) set forth in its Administrative Questionnaire.
 
(b) Electronic Notices.  Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Interest Election Requests and notices of prepayments
hereunder, may be made by electronic communication (including email and internet
or intranet websites) pursuant to procedures approved by Administrative Agent.
 
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
“receipt” by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) Changes in Address.  Any party hereto may change its address or telecopy
number or email address for notices and other communications hereunder by notice
to the other parties hereto.  All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.
 
9.02 Waivers; Amendments.
 
(a) No Deemed Waivers; Remedies Cumulative.  No failure or delay by
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 9.02(b) hereof, and then such waiver or consent shall be effective only
in the specific instance and for the purpose for which given.  Without limiting
the generality of the foregoing, the making of a Loan shall not be construed as
a waiver of any Default or Unmatured Default, regardless of whether
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Unmatured Default at the time.
 
(b) Waivers and Amendments.  No provision of this Agreement or any other Loan
Agreement may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by Borrower and the Required Lenders or by
Borrower and Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender), (ii) reduce the principal amount of any Loan or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby (including any such Lender that
is a Defaulting Lender), (iii) postpone the scheduled date of payment of the
principal amount of any Loan or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) affected thereby, (iv) change Section 3.11(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender), (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender (including any such Lender that is a Defaulting
Lender) directly affected thereby, (vi) release Guarantor from any of its
obligations under the Loan Documents or release all or substantially all of any
collateral from the lien of the Loan Documents, without the written consent of
each Lender (other than any Defaulting Lender), or (vii) permit an assignment by
Borrower of any rights or obligations under the Loan Documents, without the
written consent of each Lender (other than a Defaulting Lender); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of Administrative Agent hereunder without the prior written
consent of Administrative Agent.
 
(c) Actions by Administrative Agent; Required Consents.  Each Lender authorizes
Administrative Agent to enter into the Loan Documents (other than this
Agreement) on behalf of, and for the benefit of, the Lenders and to take all
actions left to the discretion of Administrative Agent herein and therein on
behalf of, and for the benefit of, the Lenders.  Each Lender agrees that any
action taken by Administrative Agent at the direction of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in this Agreement), and any action taken by
Administrative Agent not requiring consent by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in this Agreement) shall be authorized by and binding
upon all Lenders.
 
9.03 Expenses; Indemnity; Damage Waiver.
 
(a) Expenses.  Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by Administrative Agent and its Affiliates, including appraisal fees,
inspection fees, title and escrow charges and the reasonable fees, charges and
disbursements of counsel for Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by Administrative Agent or any Lender, including
the fees, charges and disbursements of any counsel for Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
 
(b) Borrower Indemnity.  Borrower shall indemnify Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, judgments, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee (collectively, “Losses”), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such Losses resulted from the gross negligence or willful
misconduct of such Indemnitee.  BORROWER SHALL INDEMNIFY THE INDEMNITEES
PURSUANT TO THIS SECTION REGARDLESS OF WHETHER THE ACT, OMISSION, FACTS,
CIRCUMSTANCES OR CONDITIONS GIVING RISE TO SUCH INDEMNIFICATION WERE CAUSED IN
WHOLE OR IN PART BY THE INDEMNITEES’ NEGLIGENCE (WHETHER BY SIMPLE OR GROSS
NEGLIGENCE).
 
(c) Reimbursement by Lenders.  To the extent that Borrower fails to pay any
amount required to be paid by it to Administrative Agent under Section 9.03(a)
or (b) hereof, each Lender severally agrees to pay to Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Administrative Agent in its capacity as such.
 
(d) Damage Waiver.  To the extent permitted by applicable law, Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof.
 
(e) Payment of Amounts Due.  All amounts due under this Section shall be payable
not later than five (5) days after written demand therefor.
 
9.04 Successors and Assigns.
 
(a) Binding Effect.  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 9.04(c) hereof) and, to the extent expressly contemplated
hereby, the Related Parties of each of Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.
 
(i) Subject to the conditions set forth in Section 9.04(b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 
(A)           Borrower, provided that Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to
Administrative Agent within five (5) Business Days after having received notice
thereof, and provided further that no consent of Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee; and
 
(B)           Administrative Agent, provided that no consent of Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to
Administrative Agent) shall not be less than $5,000,000 unless each of Borrower
and Administrative Agent otherwise consent, provided that no such consent of
Borrower shall be required if a Default has occurred and is continuing;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
(C)           the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
 
(D)           the assignee, if it shall not be a Lender, shall deliver to
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about Borrower, Guarantor,
and their Related Parties or their respective securities) will be made available
and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws, and
 
(E)           the assignee may not be an affiliate of Borrower or Guarantor.
 
(iii) Subject to acceptance and recording thereof pursuant to Section
9.04(b)(iv), from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.08,
3.09, 3.10, and 9.03 hereof).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c)
hereof.
 
(iv) Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and Borrower,
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 9.04(b) hereof and any
written consent to such assignment required by Section 9.04(b) hereof,
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 9.03(c), Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section.
 
(c) Participations.
 
(i) Any Lender may, without the consent of Borrower or Administrative Agent,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) Borrower, Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement.  Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.08, 3.09 and 3.10 (subject to the
requirements and limitations therein, including the requirements under Section
3.10(f) (it being understood that the documentation required under
Section 3.10(f) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.04(b) hereof; provided that such Participant (A) agrees to
be subject to the provisions of Sections 3.11 and 3.12 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 3.08 or 3.10, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 hereof as though it were a
Lender, provided such Participant agrees to be subject to Sections 3.11(c) and
8.08 hereof as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loan or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
(ii) In no event may a Participant be an Affiliate of Borrower or Guarantor.
 
(d) Pledges by Lenders.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
9.05 Survival.
 
All covenants, agreements, representations and warranties made by Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that Administrative
Agent or any Lender may have had notice or knowledge of any Default or Unmatured
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and so long as the Commitments have
not expired or terminated.  The provisions of Sections 3.08, 3.09, 3.10 and 9.03
and Article VIII hereof shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination the Commitments or the
termination of this Agreement or any provision hereof.
 
9.06 Counterparts; Integration; Effectiveness.
 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective when it shall have been executed
by Administrative Agent and when Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile, email or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
9.07 Severability.
 
Any provision of this Agreement or any other Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof or thereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
9.08 Right of Setoff.
 
If a Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, and to the extent permitted under Section 8.08
hereof, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of
Borrower against any of and all the obligations of Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.  Notwithstanding the foregoing, each Lender agrees
to obtain approval of the Required Lenders (other than any Defaulting Lender)
before exercising such rights.
 
9.09 Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) Governing Law.  This Agreement shall be construed in accordance with and
governed by the internal laws (and not the law of conflicts) of the State of
Texas.
 
(b) Consent to Jurisdiction.  Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
United States Federal or Texas State court sitting in Houston, Texas, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Texas State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against Borrower or its properties in the courts of any
jurisdiction.
 
(c) Waiver of Objection to Venue.  Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in Section 9.09(b) hereof.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(d) Service of Process.  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01.  Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
 
9.10 WAIVER OF JURY TRIAL.
 
BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER HEREBY ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.  EACH OF
THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF
THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF
THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION (WHETHER BASED UPON CONTRACT,
TORT OR OTHERWISE) BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS
OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR
ACTION OF ANY OF THEM.  THIS PROVISION IS A MATERIAL INDUCEMENT TO
ADMINISTRATIVE AGENT AND THE LENDERS TO PROVIDE THE FINANCING DESCRIBED HEREIN
OR IN THE OTHER LOAN DOCUMENTS.  BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER
ARE HERBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER.
 
9.11 Headings.
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
9.12 Confidentiality.
 
Each of Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to the Obligations or the enforcement of rights
under the Loan Documents or any Swap Agreement, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to
Borrower and its obligations, (g) with the consent of Borrower, (h) to holders
of equity interest in Borrower, or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to Administrative Agent or any Lender on a
nonconfidential basis from a source other than Borrower.  For the purposes of
this Section, “Information” means all information received from Borrower
relating to Borrower or its business, other than any such information that is
available to Administrative Agent or any Lender on a nonconfidential basis prior
to disclosure by Borrower; provided that, in the case of information received
from Borrower after the date hereof, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING BORROWER, GUARANTOR, AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
BORROWER OR ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT BORROWER, GUARANTOR, AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO BORROWER
AND ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
 
9.13 Interest Rate Limitation.
 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.  If, for any reason whatever, the Charges paid or received on
the Loans produces a rate which exceeds the Maximum Rate, the Lenders shall
credit against the principal of the Loans (or, if such indebtedness shall have
been paid in full, shall refund to the payor of such Charges) such portion of
said Charges as shall be necessary to cause the interest paid on the Loans to
produce a rate equal to the Maximum Rate.  All sums paid or agreed to be paid to
the holders of the Loans for the use, forbearance or detention of the Loans
shall, to the extent required to avoid or minimize usury and to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of this Agreement, so that the interest rate does not
exceed the Maximum Rate.  The provisions of this Section shall control all
agreements, whether now or hereafter existing and whether written or oral,
between the parties hereto.  On each day, if any, that Texas law establishes the
Maximum Rate, the Maximum Rate shall be the “weekly ceiling” (as defined in
Chapter 303 of the Texas Finance Code (the “Texas Finance Code”)) for that
day.  Administrative Agent may from time to time, as to current and future
balances, implement any other ceiling under the Texas Finance Code by notice to
Borrower, if and to the extent permitted by the Texas Finance Code.  Without
notice to Borrower or any other person or entity, the Maximum Rate shall
automatically fluctuate upward and downward as and in the amount by which such
maximum nonusurious rate of interest permitted by applicable law fluctuates.
 
9.14 USA Patriot Act.
 
Administrative Agent and each Lender hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Administrative
Agent or such Lender to identify Borrower in accordance with the Act.
 
9.15 Administrative Agent Approvals.
 
With respect to matter under this Agreement requiring the approval or consent of
Administrative Agent or any other exercise of discretion by Administrative
Agent, Administrative Agent shall exercise its judgment reasonably and in good
faith without unreasonable delay after receipt of the necessary information to
make a fully informed decision.
 
9.16 Replacement Documentation.
 
Upon receipt of an affidavit of an officer of Administrative Agent or any of the
Lenders as to the loss, theft, destruction or mutilation of a Note or any other
security document which is not of public record, and, in the case of any such
loss, theft, destruction or mutilation, Borrower will issue, in lieu thereof, a
replacement Note or other security document in the same principal amount thereof
and otherwise of like tenor.  In the event that Borrower issues such replacement
Note or other security document, the Lender who is the payee on the lost,
destroyed, mutilated or stolen Note or security document shall indemnify and
hold harmless Borrower from any liability incurred by Borrower in connection
with the lost, stolen, destroyed or mutilated Note or security document.
 
9.17 Swap Agreements.
 
All Swap Agreements, if any, between Borrower and any Lender or Affiliate of any
Lender are independent agreements governed by the written provisions of said
Swap Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of the Loan Documents, except as otherwise expressly provided in said written
Swap Agreements, and any payoff statement from Administrative Agent relating to
the Loans shall not apply to said Swap Agreements.
 
[SIGNATURE PAGE FOLLOWS]

 


 HOU:0007002/04503:1584378v4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Bridge Loan Agreement
as of the day and year first above written.
 
HINES GLOBAL REIT PROPERTIES LP


By:           Hines Global REIT, Inc.,
General Partner




By:  /s/ J. Shea
Morgenroth                                                              
Name:  J. Shea
Morgenroth                                                              
Title:   Chief Accounting Officer and
Treasurer                                                             



S-
 HOU:0007002/04503:1584378v4
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender




By:  /s/ Kristin Burton                                                    
Name:  Kristin Burton                                                
Title:    Credit Banker                                                  







S-
 HOU:0007002/04503:1584378v4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01
 
Lenders
 


 
Name                                                                  Address                                                        Commitment
 
JPMorgan Chase Bank,
N.A.                                                      See Section
9.01                                                           $75,000,000.00
       €69,000,000.00
       100%
 


 

Schedule 1.01
 HOU:0007002/04503:1584378v4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.02
 
Mandatory Cost Formula
 


 
1.  
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.  
On the first day of each Interest Period (or as soon as possible thereafter)
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by Administrative Agent as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 
3.  
The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to
Administrative Agent.  This percentage will be certified by that Lender in its
notice to Administrative Agent to be its reasonable determination of the cost
(expressed as a percentage of that Lender’s participation in all Loans made from
that Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Loans made from that Facility Office.

 
4.  
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by Administrative Agent as follows:

 
 
in relation to any Loan denominated in English Pounds Sterling:

 
[Missing Graphic Reference] percent per annum
 
 
in relation to any Loan in any currency other than English Pounds Sterling:

 
[Missing Graphic Reference] percent per annum.
 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, any interest charged on overdue amounts pursuant to Section
2.11(c)(1)) payable for the relevant Interest Period of such Loan.

 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to
Administrative Agent on interest bearing Special Deposits.

 
 
E
is designed to compensate the Lenders for amounts payable under the Fees
Regulations and is calculated by Administrative Agent as being the average of
the most recent rates of charge supplied by the Reference Bank to Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.  
For the purposes of this Schedule:

 
 
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
“Facility Office” means the office or offices notified by a Lender to
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five (5) Business Days’ written notice) as
the office or offices through which it will perform its obligations under this
Agreement;

 
 
“Fees Regulations” means the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

 
 
“Financial Services Authority” means the independent body which regulates the
financial services industry in the United Kingdom;

 
 
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Communities relating to Economic and Monetary Union;

 
 
“Reference Banks” means in relation to Mandatory Costs the principal London
offices of JPMorgan Chase Bank, N.A. or such other banks as may be appointed by
Administrative Agent in consultation with Borrower; and

 
 
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.

 
6.  
In application of the above formula, A, B, C and D will be included in the
formula as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05).  A negative result obtained by subtracting D from B shall be taken
as zero.  The resulting figures shall be rounded to four decimal places.

 
7.  
If requested by Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Regulations in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 
8.  
Each Lender shall supply any information required by Administrative Agent for
the purpose of calculating its Additional Cost Rate.  In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:

 
 
(a)
the jurisdiction of its Facility Office; and

 
(b)
any other information that Administrative Agent may reasonably require for such
purpose.



Each Lender shall promptly notify Administrative Agent in writing of any change
to the information provided by it pursuant to this paragraph.
 
9.  
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
Administrative Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits, Special Deposits and the Fees Regulations are the same as
those of a typical bank from its jurisdiction of incorporation with a Facility
Office in the same jurisdiction as its Facility Office.

 
10.  
Administrative Agent shall have no liability to any Person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 
11.  
Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.  
Any determination by Administrative Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.

 
13.  
Administrative Agent may from time to time, after consultation with Borrower and
the Lenders, determine and notify to all parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.

 
 
 
 
 
 

EXHIBIT A
 
LEGAL DESCRIPTION
 
17600 GILLETTE
 
[chasea1.jpg]
 
 
 
 
 
[chasea-2.jpg]
 
 
 
 
 
ROYALL
[chasea3.jpg]
 
 
 
 
[chasea-4.jpg]
 
 
 
 
EXCELSIOR
[chasea-5.jpg]
 
 
 
 
 
 
FISHER PLAZA
 
[chasea-6.jpg]
 
 
 
 
 
 
EXHIBIT B
 
PROMISSORY NOTE
 
[Modify for Euros]
 
$____________ March ___, 2012
 
HINES GLOBAL REIT PROPERTIES LP, a Delaware limited partnership (“Borrower”),
promises to pay to the order of ______________________________ (“Lender”)
_________________________ DOLLARS ($__________________), or if less, the
aggregate unpaid principal amount of all Loans made by Lender to Borrower
pursuant to the Agreement (as hereinafter defined), together with interest on
the unpaid principal amount hereof in the manner set forth in the
Agreement.  Borrower shall pay the principal of and accrued and unpaid interest
on the Loans in full on the Maturity Date.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Bridge Loan Agreement of even date herewith (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among Borrower, the lenders referenced therein, including Lender,
and JPMorgan Chase Bank, N.A., as Administrative Agent, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  This Note is secured and guaranteed
pursuant to the Loan Documents, all as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof.  Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.
 
This Note shall be construed in accordance with and governed by the law of the
State of Texas.
 
The provisions of Section 9.13 of the Agreement are incorporated by reference as
though fully set forth herein.
 


 
HINES GLOBAL REIT PROPERTIES LP


By:           Hines Global REIT, Inc.,
General Partner




By:                                                                
Name:                                                                
Title:                                                                



B-
 HOU:0007002/04503:1584378v4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and other rights of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.           Assignor:                                ______________________________


2.           Assignee:                                ______________________________
 
[and is an Affiliate/Approved Fund of [identify Lender]]



3.
Borrower:
Hines Global REIT Properties LP



 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Loan Agreement



 
5.
Credit Agreement:
The Bridge Loan Agreement dated as of March ___, 2012 among Hines Global REIT
Properties LP, the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent



6.           Assigned Interest:


Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The Assignee agrees to deliver to Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about Borrower, Guarantor, and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By:______________________________
   Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
   Title:




[Consented to and] Accepted:


JPMORGAN CHASE BANK, N.A., as
  Administrative Agent




By_________________________________
   Title:




[Consented to:]


[NAME OF RELEVANT PARTY]




By________________________________
   Title:

C-
 HOU:0007002/04503:1584378v4
 
 

--------------------------------------------------------------------------------

 

ANNEX 1


[__________________]


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Loan Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant thereto, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on Administrative Agent or any
other Lender, and (v) if it is a Non-U.S. Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.           Payments.  From and after the Effective Date, Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Texas.





C-
 HOU:0007002/04503:1584378v4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-1
 
[FORM OF]
U.S. TAX CERTIFICATE
 
(For Non-U.S. [Lenders]Participants]1 That Are Not Partnerships for U.S. Federal
Income Tax Purposes
 
Reference is hereby made to the Bridge Loan Agreement dated as of [_] (as
amended, supplemented or otherwise modified from time to time, the "Loan
Agreement") among [_], each lender from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent.
 
Pursuant to the provisions of Section 3.10 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the[Loan(s) (as well as any Note(s) evidencing such Loans(s))][participation]
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of Borrower within the meaning of Section 871(h)(3)(B) of
the Code, (iv) it is not a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned's conduct of a U.S.
trade or business.
 
The undersigned has furnished [Administrative Agent and Borrwoer][its
participating Lender] with a certificate of its non-U.S. person status on IRS
Form W-8BEN.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly  so inform [Borrwer and Administrative Agent][such Lender] and (2) the
undersigned shall have at all times furnished [Borrower and Administrative
Agent][such Lender] with a properly completed and currently effective
certificate in either the calender year in which each payment is to be made to
the undersigned, or in either of the two calendear years preceding such
payments.
 
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
 
                               NAME OF LENDER OR PARTICIPANT
                        
                         By: ______________________________
                            Name:
                            Title:
                         Date:________________, 20[ ]


 1 This form can be used for Lenders and Participants.  Select the appropriate
bracketed phrases.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D-2


[FORM OF]
U.S. TAX CERTIFICATE


(For Non-U.S. [Lenders][Participants]1 That Are Partnerships For U.S. Federal
Income Tax Purposes)


Reference is hereby made to the Bridge Loan Agreement dated as of [  ] (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among [  ], each lender from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent.


Pursuant to the provisions of Section 3.10 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
[Loan(s) (as well as any Note(s) evidencing such Loan(s))][participation] in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such [Loan(s) (as well as any Note(s) evidencing
such Loan(s))][participation], (iii) with respect to [the extension of credit
pursuant to this Loan Agreement][participation], neither the undersigned nor any
of its partners/members is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of Borrower within the meaning of Section 871(h)(3)(B) of
the Code, (v) none of its partners/members is a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code, and (vi)
the interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.


The undersigned has furnished [Administrative Agent and Borrower][its
participating Lender] with IRS Form W-8IMY accompanied by an IRS Form W-8BEN
from each of its partners/members claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
[Borrower and Administrative Agent][such Lender] and (2) the undersigned shall
have at all times furnished [Borrower and Administrative Agent][such Lender]
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


                         NAME OF LENDER OR PARTICIPANT
                        
                         By: ______________________________
                            Name:
                            Title:
                         Date:________________, 20[ ]


 1 This form can be used for Lenders and Participants.  Select the appropriate
bracketed phrases.
 

 
 

--------------------------------------------------------------------------------

 